Barnard, P. J.
There has always been a difference in the meaning of “unoccupied” lands and “non-resident” lands. Land owned by a resident of a town where it was situated, but occupied by another person, could be assessed to. either owner or occupant. Unoccupied lands no.t owned by a resident of a town were non-resident lands. 1 Rev. St. (2d Ed.) p. *389, §§ 2, 3. Chapter 315, Laws 1886, keeps up this distinction. Occupied lands', when divided by a town or county line, shall be assessed in the town where the occupant resides. The findings show a case of this kind. A farm of land in two towns occupied by the relator was assessed in the town where he lived. *281Chapter 152, Laws 1878, permits lands occupied by a person other than the owner to be assessed to the occupants as lands of residents, or to the owner if he lives in the county. The act had no reference to lands divided by a town or county line in respect to the place of taxation. Chapter 411, Laws 1885, introduced a new principle of taxation in counties containing upwards of 300,000 inhabitants. The taxes were to be assessed upon the land, and not upon the occupant or owner. Section 3. The place of taxation of lands as such is still preserved as it had been. The act was express in its terms that “nothing herein contained shall be construed as requiring or authorizing any real or personal property to be assessed in any other town, city, or village than as provided by existing laws.” Section 8. Chapter 315, Laws 1886, was in force. It had reference solely to lands occupied and unoccupied, as such lands had been defined in the Revised Statutes. The order should therefore be affirmed, with costs.
Pratt, J., concurs.